Citation Nr: 0519136	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-16 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome (OBS).

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with cognitive 
disorder prior to August 23, 1999.

3.  Entitlement to a separate rating for a cognitive disorder 
distinct from a rating for PTSD.

4.  Entitlement to an effective date earlier than August 23, 
1999 for a 70 percent rating for PTSD with cognitive 
disorder.

5.  Entitlement to an effective date earlier than August 23, 
1999 for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active duty service from April 1964 
to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In an August 1996 rating decision, the RO denied service 
connection for OBS.  In November 1996, the veteran filed a 
notice of disagreement (NOD) with that decision.  As the RO 
has yet to issue a statement of the case (SOC), this matter 
is addressed in the remand section of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 
in January 2002 to provide that an SSOC will not be used to 
announce an agency of original jurisdiction (AOJ's) decision 
on an issue not previously addressed in a statement of the 
case (SOC)).

In two July 1999 rating decisions, the RO, in pertinent part, 
denied entitlement to a TDIU and awarded service connection 
for PTSD with cognitive disorder and assigned an initial 30 
percent rating, effective from June 15, 1994, the date of 
claim.  In July 1999, the veteran's former attorney disagreed 
with the denial of a TDIU and the assigned 30 percent 
disability rating for PTSD.  He also maintained that the 
veteran was entitled to a separate rating for cognitive 
disorder distinct from that assigned for PTSD.  Following the 
issuance of SOCs the same month on these issues, the veteran 
perfected his appeals.  In an April 2000 rating decision, the 
RO, in pertinent part, assigned a 70 percent rating for PTSD 
with cognitive disorder and awarded a TDIU both effective 
April 23, 1999, and denied entitlement to a separate rating 
for cognitive disorder.  In April and May 2000 statements, 
the veteran's former attorney indicated that the veteran was 
satisfied with a grant of a 70 percent rating for PTSD and a 
TDIU, but disagreed with the effective dates assigned for 
both.  As a result, the issues remaining on appeal are as 
described in 2 through 4 above.  The issues of entitlement to 
a TDIU and a rating in excess of 70 percent are no longer in 
appellate status.

In September 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including  
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also 38 C.F.R. § 20.903 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In August 
2003, the Board remanded the case to the RO consistent with 
the holding in DAV and for compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The case is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since the appeal arises from an initial rating decision that 
awarded service connection for PTSD with cognitive disorder, 
it is not the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Moreover, the Board notes that the 
schedular criteria for rating psychiatric disorders changed 
during the period in question.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-
4.130 (2004)) ("current" regulations).  Therefore, the 
veteran's increased rating claim appeal must be analyzed the 
under both sets of criteria.  VAOPGCPREC 7-2003.  But the 
current schedular criteria cannot be applied prior to their 
effective date of November 7, 1996.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  The term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; see also Hood v. Brown, 4 
Vet. App. 301 (1993).  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Moreover, the effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. §§ 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  In the case of increased 
rating/TDIU claims, the VA regulations governing the award of 
effective dates require that the Board generally look to the 
evidence regarding the veteran's service-connected disability 
dated during the one-year period prior to his claim to 
determine whether it was "ascertainable that an increase in 
disability had occurred."  See 38 C.F.R. § 3.400(o).  

At an August 1996 VA examination, the veteran was diagnosed 
with cognitive disorder, not otherwise specified (NOS).  In a 
rating decision dated the same month, the RO denied service 
connection for OBS, noting that there was no evidence that 
the veteran had OBS as the recent VA examination showed a 
diagnosis of a cognitive disorder, NOS.  VA treatment records 
since that time contain diagnoses of OBS and a May 1997 
Social Security Administration (SSA) disability decision 
determined that the veteran was disabled due to OBS, PTSD, 
and peroneal nerve palsy.  Although the veteran's former 
attorney filed a timely NOD with the August 1996 denial in 
November 1996, the record does not contain a separate SOC 
discussing this issue.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41.  

A July 1994 VA neuropsychological assessment revealed a 
diffuse pattern of deficits; as found in the August 1981 
evaluation, representing chronic and stable cerebral 
dysfunction with no significant evidence of deterioration in 
functioning.  Impression was moderate organic brain 
dysfunction, diffuse -- with greater impairment of right 
hemisphere functions.  At an October 1994 VA PTSD 
examination, the examiner diagnosed the veteran with chronic 
PTSD, adding that he could not completely rule out the 
possibility of an organic mental disorder, perhaps an organic 
anxiety disorder, without reviewing the results of the July 
1994 testing.  As noted above, in August 1996, the same 
examiner diagnosed the veteran with cognitive disorder, NOS, 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.

In a February 1997 statement, that same VA psychiatric 
examiner noted that the veteran has symptoms that are 
indicative, and carry a diagnosis, of PTSD; however, the 
veteran also has a history of cognitive deficits confirmed by 
testing, which are most likely secondary to an episode of 
heat stroke that occurred during a march on active duty.  The 
examiner added that the veteran was service-connected only 
for peroneal nerve damage, which resulted from being strapped 
down during seizures related to the heat stroke.  The 
examiner concluded that the veteran might not be employable 
due to the cerebral deficits and believed his level of 
service connection should be increased.  

In a May 1997 decision, an SSA administrative law judge 
determined that the veteran had been unemployable since June 
1987 due to OBS, peroneal nerve damage, and PTSD.

In a February 1999 statement, a VA examiner indicated that a 
1994 diagnosis of PTSD and August 1996 diagnosis of cognitive 
disorder did not represent a change in diagnoses.  He 
explained that the 1994 examination was conducted to evaluate 
PTSD and the 1996 evaluation was conducted to evaluate 
cognitive disorder; thus both diagnostic examinations were 
rendered pursuant to the DSM IV criteria and the results 
suggest that as of 1994 the veteran had a diagnosis of PTSD 
and as of August 1996 he had a cognitive disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2004)).  The examiner added that he did not address 
the issue of PTSD symptoms in August 1996 because such a 
request had not been made.

A March 1999 VA orthopedic/neurological examination report 
reflects that the veteran suffered from heat stroke in June 
1965, was placed in restraints, and, while he was in 
restraints, the veteran developed bilateral peroneal nerve 
palsy with footdrop associated with numbness along the 
anterior aspect of his lower legs and the dorsum of both 
feet.  The symptoms on the left resolved completely, but he 
still has residual weakness of dorsiflexion of the toes and 
foot on the right side and numbness along the anterior aspect 
of the right lower leg and the dorsum of the right foot.  At 
an April 1999 VA psychiatric examination, the October 
1994/August 1996 examiner diagnosed the veteran with chronic 
PTSD, assigning a GAF score of 53, and with a cognitive 
disorder, NOS, assigning a separate GAF score of 56.  The 
examiner believed that the veteran's PTSD was related both to 
the stressor of having a sniper shoot at him while in the 
Dominican Republic in 1965 and to his heat stroke.  The 
examiner could not be certain, but he believed it was 
reasonable to trace the veteran's cognitive disorder to his 
heat stroke.  

An August 1999 private psychological evaluation report 
reflects that the veteran had many complaints associated with 
injuries received while on active duty, including cognitive 
deficits, and a range of typical psychological symptoms 
associated with PTSD.  The veteran attributed his long-
standing inability to work consistently in a typical job to 
those problems and symptoms.  Clinical impression, 
documentation in his records, and psychometric test findings 
were all positive for cognitive deficits and generalized 
emotional distress.  The private psychologist diagnosed the 
veteran with cognitive disorder, NOS, by history and self-
report, and PTSD, assigning a GAF score of 30.

At a March 2000 VA psychiatric examination, the October 
1994/August 1996 examiner diagnosed chronic PTSD, assigning a 
GAF score of 48, and cognitive disorder, NOS, assigning a 
separate GAF score of 55.  A January 2000 VA medical record 
contains diagnoses of PTSD, personality change and cognitive 
change due to central nervous system damage due to past heat 
stroke and reflects a GAF score of 40.

In a June 2000 statement, the same private psychologist 
opined that the veteran's PTSD symptoms and his symptoms of 
cognitive impairment were not causally related; however, he 
did believe that their respective symptoms do, in fact, 
interact and exacerbate one another.  He explained that 
disturbing experiences and distress associated with the 
veteran's PTSD can and usually do have the effect of 
interfering with one's capacity for rational thought, use of 
logic, and attention and concentration; this would thus 
worsen the veteran's symptoms of cognitive impairment.  
Similarly, one's diminished cognitive abilities might be 
expected to reduce one's capacity to make a better adaptation 
and adjustment to psychological trauma and disturbance, such 
as PTSD; this would then aggravate and conceivably could make 
chronic the PTSD condition.

In a May 2003 VA PTSD examination report and addendum, the 
October 1994/August 1996 examiner continued a diagnosis for 
chronic PTSD with a GAF score of 44.  The examiner did not 
discuss either OBS or cognitive disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that a claim based on a diagnosis of a 
new mental disorder is a new claim.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  When it is not possible to 
separate the effects of a service-connected psychiatric 
disorder from a nonservice-connected psychiatric disorder, 38 
C.F.R. § 3.102 (requiring favorable resolution of reasonable 
doubt, dictates that all signs and symptoms be attributed to 
the service-connected psychiatric disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  Because it 
is unclear whether the veteran has OBS (and whether it should 
be service connected) or a cognitive disorder and whether the 
symptomatology for any such diagnosis can be separated from 
the symptoms for PTSD, the Board finds that all of the issues 
on remand are inextricably intertwined and further appellate 
consideration will be deferred until further development is 
done.  

On remand, the RO should issue an SOC with regard to 
entitlement to service connection for OBS.  Thereafter, the 
case file should be sent to the psychiatric examiner, who 
performed the VA examinations in October 1994 and August 
1996, if available, for a longitudinal review and to describe 
and indicate whether the veteran's symptomatology relating to 
PTSD could be distinguished from that for cognitive disorder 
or OBS (if found), whether symptomatology due to his PTSD 
worsened over the period from June 1994 to August 1999 so as 
to warrant staged ratings, and to opine when the veteran's 
service-connected disabilities, alone or together, rendered 
him unemployable and when.  The examiner must discuss whether 
it is possible that the veteran's psychiatric symptomatology 
due to nonservice-connected conditions also could be 
attributable to his service-connected PTSD with cognitive 
disorder.  As the January 2003 VCAA letter failed to inform 
the veteran of the proper standard for establishing 
entitlement to an earlier effective date for an increased 
rating/TDIU, this must be done on remand.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  From 
June 1994 until August 1999, the veteran was service 
connected for neuropathy to the right peroneal nerve (rated 
at 10 percent) and PTSD with cognitive disorder (rated at 30 
percent): for a combined disability rating of 40 percent.  
Thus, he did not meet the subjective criteria set forth at 38 
C.F.R. § 4.16(a).  Should the veteran be granted a separate 
rating for a cognitive disorder and/or his PTSD disability 
rating be increased and/or he be granted service connection 
for OBS due to heat stroke, such decisions would affect the 
subjective rating criteria for entitlement to a TDIU.  These 
issues are so closely tied, that a final decision on an 
effective date for the veteran's 70 percent rating for PTSD 
and for a TDIU cannot be rendered until decisions on the 
increased rating and service-connection claims have been 
rendered, and thus they also are "inextricably intertwined."  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to service connection for 
organic brain syndrome.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) of what is needed to 
establish entitlement to an earlier 
effective date for an increased rating 
and a total disability rating assigned 
under the procedures set forth in 38 
C.F.R. § 4.16(a) and (b) (for veterans 
who are unemployable by reason of 
service-connected disabilities, but who 
fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a)); and 
(2) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues remaining on appeal.

3.  Following completion of the above, 
the claims file should be sent to the 
examiner who performed the October 
1994/August 1996 VA psychiatric 
examination, if available, otherwise to a 
VA psychiatrist, to do a longitudinal 
review of the record with particular 
emphasis on records from June 1994 
through August 1999.  After reviewing the 
record, the examiner should give opinions 
on the following: (1) whether the 
veteran's symptomatology relating to the 
veteran's PTSD could be distinguished 
from that for cognitive disorder or OBS 
(if found); (2) whether the 
symptomatology due to his PTSD worsened 
over the period from June 1994 to August 
1999 and when; and (3) whether, if the 
symptomatology relating to a cognitive 
disorder can be separated from that 
related to his PTSD, it worsened over the 
period from June 1994 to August 1999 and 
when.  See the rating criteria outlined 
on pages 4 and 5 above.

Finally, the examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected psychiatric 
disabilities over the period from June 
1994 to August 1999 and render an opinion 
as to the overall effect of his service 
connected psychiatric disabilities and 
neuropathy of the right peroneal nerve 
together, or alone, without consideration 
of any nonservice-connected psychiatric 
or physical disorder or his age on the 
veteran's ability to obtain and retain 
employment prior to August 23, 1999.  The 
examiner should clearly outline the 
rationale for any opinion expressed, to 
include discussion of the July 1994 VA 
neuropsychological assessment, the 
February 1999 opinion given by the 
October 1994/August 1996 psychiatric 
examiner and the June 2000 private 
psychologist's opinion, and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased and separate rating claims and 
earlier effective date claims on appeal.  
In particular, a review of the rating for 
the veteran's service-connection PTSD 
with cognitive disorder should include 
consideration of staged ratings and 
whether a separate rating(s) is warranted 
for cognitive disorder in addition to one 
for PTSD, including consideration of the 
current and former rating criteria for 
psychiatric disorders.  If any 
determination remains unfavorable to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
discusses the controlling law and 
regulations pertinent to the appeal, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




